Citation Nr: 1016439	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  08-10 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 
1971, and from May 1971 to May 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in September 2005 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Decatur, Georgia.

In February 2010, the Veteran attended a hearing at the 
Winston-Salem, North Carolina RO before the undersigned.  The 
transcript of the hearing is associated with the claims file.


FINDING OF FACT

The evidence reflects that the Veteran has been diagnosed 
with PTSD in accordance with the applicable regulatory 
criteria, there is credible supporting evidence of the 
claimed in-service stressor, and there is competent, 
probative evidence of a nexus between the Veteran's current 
PTSD and the in-service stressor. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for PTSD are met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) 
(2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be sent prior to the appealed rating decision or, if 
sent after the rating decision, before a readjudication of 
the appeal.  A Supplemental Statement of the Case, when 
issued following a notice letter, satisfies the due process 
and notification requirements for an adjudicative decision 
for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006). 

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  Given the favorable disposition of the 
claim for service connection for PTSD, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claim have been accomplished.

Service Connection Laws and Regulations Generally

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  Evidence 
of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the applicable 
regulatory criteria, which is: a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2002); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  Section 4.125(a) of 
38 C.F.R. incorporates the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH 
EDITION (DSM-IV) as the governing criteria for diagnosing 
PTSD.

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability or death 
benefits. Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional."  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007)  In fact, 
competent medical evidence is not necessarily required when 
the determinative issue involves either medical etiology or a 
medical diagnosis.  Id. at 1376-77; see also Buchanan v. 
Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board has reviewed all the evidence in the Veteran's 
claims file. Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant. 38 U.S.C.A. § 5107(b). 

Analysis

The Veteran has claimed that he currently experiences PTSD as 
a result of experiencing a mortar attack in Vietnam in 1968 
where a bunker collapsed on his head which rendered him 
unconscious.  Associated with the claims file are several 
opinions from health care providers who have diagnosed the 
presence of PTSD in the Veteran which was attributed to the 
Veteran's experiences during the Vietnam War.  This evidence 
fulfills the first and third requirements for a grant of 
PTSD.  The issue on appeal revolves around the second 
requirement - whether there is credible supporting evidence 
that the claimed in-service stressor actually occurred.

During the course of the appeal, the Veteran identified in- 
service stressors relating to his active duty service.  In 
various statements and in his February 2010 Board hearing 
testimony, the Veteran contended that he experienced a number 
of traumatic experiences while serving in Vietnam.  The 
Veteran reported that he was initially stationed in August 
1968 in the Central Highlands on the outskirts of Ban Me 
Thuot which was a magnet for enemy attacks.  He recalled many 
mortar attacks including the mortar attack on October 4, 1968 
where a mortar attack fell on and around near the compound 
causing his bunker to collapse on top of him.  Additionally, 
the Veteran reported that his base was a processing center 
for the dead soldiers from the field.  He witnessed mutilated 
bodies that had been blown apart by mines and helped put the 
bodies in bags.

Regarding the Veteran's claimed stressors, the Board notes 
that if the Veteran, who had a noncombatant military 
occupational specialty, was stationed with a unit that came 
under enemy attack, this would strongly suggest that he was, 
in fact, exposed to such attacks.  See Pentecost v. Principi, 
16 Vet. App. 124 (2002) (base subject to rocket attacks 
during time veteran was stationed at base). 

The Veteran's service personnel records confirm that he 
served as part of the Vietnam Counteroffensive Phase V, 
Vietnam Counteroffensive Phase VI and the 1969 Tet 
Counteroffensive.  Specifically from August 1968 to March 
1970, he served as part of the 185th Aviation Company as an 
aircraft repairman parts specialist.  

A U.S. Armed Forces Center for Unit Records Research (CURR) 
memorandum indicated that the stressor search of the 
Veteran's claimed stressors was not valid.  The Board also 
notes that the Veteran did not receive any award or 
decoration indicative of his participation in combat in 
Vietnam, such as the Combat Action Ribbon or the Purple Heart 
Medal.  However, the Board has found the Veteran to be 
credible.  His consistent reports of his in-service duties 
and the events he witnessed are consistent with his service 
personnel records and unit records evidencing mortar attacks 
and soldier and civilian deaths during his time in Vietnam.  
From the record, it appears that the Veteran served in 
Vietnam during a time of significant hostility, including the 
Tet Counteroffensive.  Additionally, the Board notes that 
throughout his treatment for his PTSD, the Veteran has 
consistently reported the instance in October 1968 where two 
mortars hit his bunker which caused it to collapse over him.  
Resolving all reasonable doubt in favor of the Veteran, the 
totality of the record suggests that the Veteran was exposed 
to traumatic incidents involving mortar attacks during his 
service in Vietnam, even though his presence during any 
particular incident cannot be specifically verified.  
Accordingly, the Veteran's account of his stressors is 
accepted as accurate.

In sum, the evidence of record, when viewed in a light most 
favorable to the Veteran, contains medical evidence 
establishing a diagnosis of PTSD; credible supporting 
evidence that the claimed in-service stressors actually 
occurred; and a link, established by medical evidence, 
between the current symptomatology and the claimed in- 
service stressors.  Accordingly, the Board concludes that 
service connection for PTSD is warranted.  The claim is thus 
granted in full. 


ORDER


Entitlement to service connection for PTSD is granted. 



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


